Citation Nr: 0937164	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  07-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 2005 to April 
2005.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a back 
disorder.  She contends that this condition was aggravated by 
her military or her service-connected left ankle disorder.  
After reviewing the Veteran's claims folder, the Board finds 
there is a further duty to assist her with her claim herein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Veteran served in the United States Marine Corps (USMC) 
Reserve from March 2005 to April 2005.  In April 2005, she 
was processed for fraudulent enlistment due to an undisclosed 
history of chronic back pain.  In a March 2005 Voluntary 
Medical Statement, the Veteran reported that in December 
2004, she had strained her lower lumbar region at her job.  
She further reported that at that time, she had been 
prescribed a pain reliever and muscle relaxer, she underwent 
two months of physical therapy, and she was currently under 
the care of a chiropractor.  

Private treatment records dated in September 2003 through 
February 2005 indicated complaints, diagnoses, and treatments 
for a back disorder.  Specifically, a September 2003 x-
radiography (x-ray) of the Veteran's full spine revealed a 
"[p]osterior shift in Ferguson's L3 gravitational line [...] 
[a] [s]hallow left lower with right mid to lower thoracic 
spinal convexity [...] [and] an overall flattening of the 
cervical contour with slight tendency towards reversal of the 
lordosis from C3 through C6 with anterior carriage of the 
head and neck."  A December 2004 x-ray report noted the 
Veteran's history of injury and pain.  No significant lumbar 
abnormality was identified.  A February 2005 x-ray report 
noted a negative study for acute fracture, dislocation, bone, 
or joint pathology.  

Service treatment records dated in March 2005 through April 
2005 indicated that the Veteran injured her ankle in service.  
An April 2005 treatment record noted that the Veteran had 
been experiencing left foot pain and swelling for one week 
after she sustained a sprain upon rolling her ankle over a 
flashlight.  The assessment was left ankle sprain and history 
of back pain that existed prior to service.  

A March 2006 VA examination report noted that the Veteran had 
injured her left ankle while in the USMC.  The report further 
noted that "[t]here was pain and swelling and she also 
injured her back," and that she had had chiropractic 
treatment.  

Various lay statements dated in April 2006 noted that the 
Veteran had been in good health prior to entering the USMC, 
but that since injuring her ankle, she has experienced 
regular back and ankle pain.  

An April 2007 private treatment record noted the Veteran's 
persistent pain in the lateral aspect of the left ankle and 
low back pain with intermittent pain referred into the left 
leg down to the ankle and toes.  The record further noted the 
Veteran's report that she had injured her ankle while on 
active duty in boot camp, she had experienced persistent 
ankle pain since that time, and she had experienced 
persistent back pain which began the day following her ankle 
injury.  The record also noted that the Veteran had no 
previous ankle symptoms, but experienced the onset of back 
pain approximately four months prior to entering boot camp.  
After a physical examination of her left ankle and back, the 
diagnoses were left ankle strain with residual peroneal 
tendonitis, and lumbar strain and L4 disc syndrome with 
intermittent left leg radiculopathy.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability. Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Moreover, service connection for a left ankle disorder was 
granted by a rating decision dated in June 2006, effective 
January 1, 2005.  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded a VA 
examination to ascertain the etiology of 
any back disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review of 
the pre-service, service, and post-service 
treatment records, the examiner must 
provide an opinion as to whether any back 
disorder found was aggravated by her 
period of military service.  The examiner 
must also state whether any diagnosed back 
disorder is due to or aggravated by any 
service-connected disorder, to include her 
service-connected left ankle disorder.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

2.  The RO must notify the Veteran that it 
is her responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable. Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in her claims file.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
her representative.  After the Veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



 
